Citation Nr: 1440071	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  08-36 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from July 1950 to July 1962; the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the RO.

In preparing to decide the appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS) file, as well as the evidence in his physical claims file.  There are no documents in the VBMS file.


FINDINGS OF FACT

1.  The Veteran is shown to have died in December 2006 as the result of cardiac arrest due to coronary artery disease.  Hypertension was noted to be a contributory condition.  

2.  The Veteran is not shown to have manifested complaints or findings referable to coronary artery disease or hypertension in service or for many years thereafter.  

3.  Neither coronary artery disease nor hypertension is shown to have been due to an event or incident of the Veteran's period of active service.

4.  At the time of his death, the Veteran had a combined 20 percent rating based on having a service-connected anxiety reaction (rated at 10 percent), duodenal ulcer disease (rated at a noncompensable level), and the residuals of a compression fracture at D-8 (rated at 10 percent). 

5.  A service-connected disability is not shown to have caused or contributed materially in producing or accelerating the Veteran's demise.  


CONCLUSIONS OF LAW\	

1.  The fatal disabilities manifested coronary artery disease and hypertension were not due to disease or injury that was incurred in or aggravated by the Veteran's active service; neither may be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).

2.  A service-connected disability is not shown to have caused or contributed materially or substantially in producing or hastening the Veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In the context of a claim for service connection for the cause of death, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in March 2007 and December 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. The case was most recently readjudicated in January 2013. 

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, providing VA opinions regarding each of the 38 U.S.C.A. § 1151 claims.  

Although the RO made reasonable efforts to obtain identified VA treatment records from New Jersey Health Care System, VA Medical Center in Wilmington, Delaware, and McGuire VAMC in Richmond, Virginia, such records were unable to be secured.  

In December 2012, the appellant was notified that these records had been requested, but that VA received a response that there were no records on file at these locations and asked her to send these records to VA if she had them.  

No opinion is required regarding the Veteran's cause of death claim; there is no evidence of in-service incurrence of cardiac arrest, coronary artery disease, or hypertension or any evidence linking either condition to a disease or injury of the Veteran's active service.  

Further, there is also no evidence that a service-connected disorder (residuals of fracture D-8, anxiety reaction, and duodenal ulcer) caused or contributed materially in producing the Veteran's death.  38 U.S.C.A. § 5103A(a) (West 2002); Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (noting that Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit.")  There is no evidence that additional records have yet to be requested, or that obtaining an opinion is in order. 

Dependency and Indemnity Compensation (DIC) is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310.

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  

In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2013).

The Veteran's death certificate shows that he died in December 2006 from a cardiac arrest due to coronary artery disease.  Hypertension was listed as a significant condition contributing to death, but not resulting in the underlying cause of death. 

The record reveals that, at the time of his death, the Veteran had a combined 20 percent rating in effect for the service-connected anxiety reaction (rated at 10 percent), duodenal ulcer (rated at a noncompensable level) and the residuals of a compression fracture, D-8 (rated at 10 percent). 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Cardiovascular-renal disease, including hypertension, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.   

The service treatment records are negative for complaints or findings referable to a heart disorder or hypertension.  The first showing of any heart problems or hypertension was not until many years after his discharge from service. In addition, there have been no specific assertions that would serve to link the onset of any cardiac symptoms or blood pressure problems to the time that the Veteran served on active duty. 

Significantly, there is no competent evidence that tends to show that the fatal coronary artery disease or contributory hypertension was due to an event or incident of the Veteran's period of active duty.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).   

To the extent that the appellant generally asserts that the Veteran's death was due to his service in military, her statements alone are not competent evidence to establish the etiology of the fatal cardiac disease of hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."   Moreover, in this case, the appellant has not presented any specific assertions to show that a service-connected disability either caused or contributed materially or substantially in producing or hastening the Veteran's demise.  

Accordingly, absent of specific assertions of causation, the Board finds that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death and that the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.


ORDER

The claim for DIC benefits based on service connection for the cause of the Veteran's death is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


